UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2013 Commission file number 1-14542 ASIA PACIFIC WIRE & CABLE CORPORATION LIMITED (Exact name of Registrant as specified in its charter) Bermuda (Jurisdiction of incorporation or organization) 7/Fl. B, No. 132, Sec. 3 Min-Sheng East Road Taipei, 105, Taiwan Republic of China (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Attached hereto as Exhibit 99.1 and filed as part of this report is the press release issued by the Registrant on April 30, 2013 reporting its Financial Results for 2012. Exhibit 99.1 Press Release reporting full year 2012 financial results, dated April 30, 2013. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ASIA PACIFIC WIRE & CABLE CORPORATION LIMITED By: /s/ Yuan Chun Tang Name: Yuan Chun Tang Title: Chief Executive Officer Date: May 3, 2013
